Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed 09/02/2022.
	Currently, claims 1, 5-6, 8-11, 15-16 and 18-20.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakayama et al. (“Nakayama” US 2017/0047437 02/16/2017).  
As to claim 1, Nakayama shows (see Fig. 28; note like parts carry over to this embodiment from their initial introduction) semiconductor structure, comprising: 
a substrate; 
a buffer layer disposed on the substrate (see buffer BU+VC+UC+CH overall acting as an overall buffer material layer for the barrier BA above ultimately helping to relieve mismatch stress; [0094] [0122], and [0113] and [0123]; note alternately the buffer layer BU can be designated by itself here); 
a barrier layer disposed on the buffer layer (see barrier BA layer over buffer BU layer; [0126]); 
a dielectric layer disposed on the barrier layer (see CP layer of AlN; [0131]); 
a protection layer disposed on the dielectric layer (see protection layer made of layers IF2 and IL2 here both SiN in an embodiment; [0146]), 
wherein the protection layer is a multilayer structure (note IF2 and IL2), and wherein the protection layer comprises: 
a material layer, wherein the material layer comprises SiN and a passivation layer disposed on the material layer (See the SiN layers above being SiN and acting as passivation for lower layers); and 
a source structure and a drain structure both disposed directly above the protection layer (note SE+SW+SFP and DE+DW respectively; [0102]+[0103]), wherein 
sidewalls of the protection layer are aligned with outermost sidewalls of each of the source structure and the drain structure (see sidewalls of each of IL2 and IF2 being aligned off to the sides of the source and drain structure’s outside sidewalls, though are not perfectly “directly vertically aligned” so to speak), and the protection layer is above the dielectric layer and below one of the source structure and the drain structure (note that the layer IF2+IL2 is above CP and is below the source for instance), and 
wherein the protection layer is solely under the source structure and the drain structure (note that the protection layer IF2+IL2 is solely under, or “at a lower level than”, the source structure and the drain structure at least in terms of its vertical extent; this being noted as being as opposed to its “entire lateral” extent so to speak, or as opposed to it being “solely directly under”).   


As to claim 6, Nakayama shows the device further comprising a gate structure disposed between the source structure and the drain structure (see gate GE of TiN along with gate insulator GI; [0138]).

As to claim 8, Nakayama shows the device wherein the gate structure comprises:  a gate layer; and a gate electrode layer disposed on the gate layer (see gate layer here being gate insulator GI and GE for the gate electrode thereon).

As to claim 9, Nakayama shows the device wherein a material of the gate electrode layer comprises a metal nitride (see TiN used for gate electrode above).  

As to claim 10, Nakayama shows the device wherein the material of the gate electrode layer comprises titanium nitride (see TiN used for gate electrode above).

As to claims 11, 16 and 18-20 the reference additionally shows a method with steps of forming and provisioning for all of the above parts.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (“Nakayama” US 2017/0047437 02/16/2017) in view of Jie et al. (“Jie” Jie, H. “𝐿g = 100 nm T-shaped gate AlGaN/GaN HEMTs on Si substrates with non-planar source/drain regrowth of highly-doped n+-GaN layer by MOCVD” Chin. Phys. B Vol. 23, No. 12 12/2014 pp. 128102-1 through 128102-5).  
As to claim 5, Nakayama shows a device above for claim 1, but fails to show it being a device wherein the source structure and the drain structure are in direct contact with the buffer layer.  

Jie shows making an overall source structure and an overall drain structure both in such a way as to be in direct contact with a buffer layer (see Fig. 3 for the schematic version although they also made real life versions in section 2 Experiment on the second page where they discuss the regrowth embodiment with regrown s/d regions down to the buffer).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the source/drain regrown regions of an overall source structure and overall drain structure to make source/drain regrown regions for the device in the Nakayama device down to the buffer material with the overall motivation trying to help the power efficiency of the overall device by alleviating the ON-state resistance by assisting in lowering the Rc (see discussion in the second paragraph of the section 1 Introduction about high ON-state resistance needing to be lowered and one way to do that being to lower Rc and them accomplishing such in the table of Fig. 3 and the section 3 Experiment and discussion section).  

The office notes that when the above combination is made, the office will redesignate the overall source structure and drain structure to include the newly brought in regrown regions such that the overall source structure and the overall drain structure will then be in direct contact with the buffer layer.  

As to claims 11 and 15, here the office notes it is a mirrored method claim from claim 1 and claim 5 respectively and here the rejections are also mirrored.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 09/02/2022, with respect to the previous grounds of rejection have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  The office notes that as previously noted in the prior action probably the tightening up the positioning language will get the to where they are likely to be distinguished claims from the art available.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891